Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 1 of 23 PageID# 21158



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



    SUHAIL NAJIM ABDULLAH AL
    SHIMARI, et al.,

                   Plaintiffs,                               No. 1:08–cv–827 (LMB/JFA)

    v.

    CACI PREMIER TECHNOLOGY, INC.,

                   Defendant.


    CACI PREMIER TECHNOLOGY, INC.,

                   Third-Party Plaintiff,

    v.

    UNITED STATES OF AMERICA,
    and JOHN DOES 1–60,

                   Third-Party Defendants.



         THE UNITED STATES’ DEPOSITION DESIGNATIONS AND OBJECTIONS
              TO PLAINTIFFS’ AND CACI’S DEPOSITION DESIGNATIONS
          Pursuant to the Court’s October 25, 2018, Order (Doc. 974), the United States submits its

   deposition designations and its objections to Plaintiffs’ and CACI’s previously-filed deposition

   designations (see Docs. 971, 972).

          In an effort to avoid unnecessary duplication of effort and to promote judicial efficiency,

   the United States has not designated deposition testimony that has already been designated by

   Plaintiffs or CACI. Should a designating party withdraw certain of its deposition designations, the
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 2 of 23 PageID# 21159



   United States reserves its rights to redesignate some or all of that testimony to the extent that the

   United States has not objected to that testimony below.

             The United States objects to any party’s attempt to use against it deposition testimony that

   either: (i) was taken in the Saleh or Ibrahim actions, to which the United States was not a party,1

   or (ii) was taken in this action before the United States was named by CACI as a third-party

   defendant. See, e.g., Fed. R. Civ. P. 32(a).2

             The United States reserves its rights to make additional designations in light of future

   discovery in this case, and based on events at trial.

                                            CACI Interrogator A
             The United States designates the testimony at 174:4-11, 174:19-21, 175:5-7, and 209:7-
   14.
       Designated testimony            Objections                       Counter-designations
       26:18-20, 27:4, 27:6-12,        Lack of Relevance (FRE           If this testimony is admitted,
       27:21, 28:1-11, 28:13, 28:15,   402); Unfairly Prejudicial,      34:6-11
       28:17, 28:19-29:10, 29:14-      Confusing the Issues,
       30:21, 31:4, 31:6, 31:8-34:4    Misleading (FRE 403);
                                       Character Evidence / Crimes,
                                       Wrongs, or Other Acts (FRE
                                       404)
       55:12-14, 55:16, 55:18-21,      Lack of Relevance (FRE
       56:1, 56:3-11                   402); Waste of Time (FRE
                                       403)


   1
           Although Plaintiffs and CACI have agreed to make use of discovery from the Saleh and
   Ibrahim actions in this case, the parties have agreed, and the Court has ordered, that “the United
   States’ rights to object to the admissibility of any discovery or filings made in” those cases “are
   expressly preserved.” (Doc. 704, Agreed Supplement to Protective Order, ¶ 17.)
   2
           Specifically, the parties may not use designated deposition testimony from the following
   deponents against the United States: (1) James Beachner; (2) William Brady; (3) Ivan Frederick;
   (4) Charles Graner; (5) Megan Ambuhl Graner; (6) Sabrina Harman; (7) Warren Hernandez;
   (8) Carolyn Holmes; (9) Hydrue Joyner; (10) Amy Monahan; (11) Charles Mudd; (12) Torin
   Nelson; (13) Scott Northrop; (14) Daniel Porvaznik; and (15) CACI’s 30(b)(6) designee, Arnold
   Morse. Moreover, to the extent that some or all of the Plaintiffs do not testify live at trial, the
   parties may not use the deposition testimony of Plaintiffs Al Shimari, Al Zubae, and Al Ejaili
   against the United States.


                                                      2
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 3 of 23 PageID# 21160



    115:5-116:6, 116:15-117:2   Lack of Relevance (FRE
                                402); Waste of Time (FRE
                                403)
    123:17-20                   Lack of Relevance (FRE
                                402); Waste of Time (FRE
                                403)
    134:2-7                     Lack of Relevance (FRE         If this testimony is admitted,
                                402); Unfairly Prejudicial,    34:6-11
                                Confusing the Issues,
                                Misleading (FRE 403);
                                Character Evidence / Crimes,
                                Wrongs, or Other Acts (FRE
                                404); Improper Opinion
                                Testimony (FRE 701)
    160:9-161:19                Lack of Relevance (FRE         If this testimony is admitted,
                                402); Unfairly Prejudicial,    34:6-11
                                Confusing the Issues,
                                Misleading (FRE 403);
                                Character Evidence / Crimes,
                                Wrongs, or Other Acts (FRE
                                404)
    162:16-22                   Lack of Relevance (FRE
                                402); Unfairly Prejudicial,
                                Confusing the Issues,
                                Misleading (FRE 403);
                                Character Evidence / Crimes,
                                Wrongs, or Other Acts (FRE
                                404)
    163:10-164:9                Lack of Relevance (FRE
                                402); Unfairly Prejudicial,
                                Confusing the Issues,
                                Misleading (FRE 403);
                                Character Evidence / Crimes,
                                Wrongs, or Other Acts (FRE
                                404)
    164:22-165:17               Lack of Relevance (FRE
                                402); Unfairly Prejudicial,
                                Confusing the Issues,
                                Misleading (FRE 403);
                                Character Evidence / Crimes,
                                Wrongs, or Other Acts (FRE
                                404); Improper Opinion
                                Testimony (FRE 701)
    166:20-167:16               Lack of Relevance (FRE
                                402); Unfairly Prejudicial,
                                Confusing the Issues,


                                             3
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 4 of 23 PageID# 21161



                              Misleading (FRE 403);
                              Character Evidence / Crimes,
                              Wrongs, or Other Acts (FRE
                              404)
    186:2-7                   Lack of Relevance (FRE
                              402); Unfairly Prejudicial,
                              Confusing the Issues,
                              Misleading (FRE 403);
                              Character Evidence / Crimes,
                              Wrongs, or Other Acts (FRE
                              404)
    188:21-190:1              Lack of Relevance (FRE
                              402); Unfairly Prejudicial,
                              Confusing the Issues,
                              Misleading (FRE 403);
                              Character Evidence / Crimes,
                              Wrongs, or Other Acts (FRE
                              404); Improper Opinion
                              Testimony (FRE 701)
    191:15-20                 Lack of Relevance (FRE
                              402); Unfairly Prejudicial,
                              Confusing the Issues,
                              Misleading (FRE 403);
                              Character Evidence / Crimes,
                              Wrongs, or Other Acts (FRE
                              404); Improper Opinion
                              Testimony (FRE 701)
    192:18-22                 Lack of Relevance (FRE
                              402); Unfairly Prejudicial,
                              Confusing the Issues,
                              Misleading (FRE 403);
                              Character Evidence / Crimes,
                              Wrongs, or Other Acts (FRE
                              404)
    193:13-194:19             Lack of Relevance (FRE
                              402); Unfairly Prejudicial,
                              Confusing the Issues,
                              Misleading (FRE 403);
                              Character Evidence / Crimes,
                              Wrongs, or Other Acts (FRE
                              404); Improper Opinion
                              Testimony (FRE 701)
    209:21-22, 210:14-211:8   Lack of Relevance (FRE
                              402); Unfairly Prejudicial,
                              Confusing the Issues,
                              Misleading (FRE 403);


                                           4
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 5 of 23 PageID# 21162



                                  Character Evidence / Crimes,
                                  Wrongs, or Other Acts (FRE
                                  404)


                                       Army Interrogator B
         The United States designates the testimony at 35:20-36:7.
    Designated testimony          Objections                         Counter-designations
    40:15-41:19                   Lack of Relevance (FRE
                                  402); Waste of Time (FRE
                                  403)
    56:9-57:7                     Lack of Relevance (FRE             If this testimony is admitted,
                                  402); Unfairly Prejudicial         86:16-87:6 and 87:12-22
                                  (FRE 403); Character
                                  Evidence / Crimes, Wrongs,
                                  or Other Acts (FRE 404)
    66:21-22                      Incomplete
    79:9-80:19                    Lack of Relevance (FRE             If this testimony is admitted,
                                  402); Unfairly Prejudicial         86:16-87:6 and 87:12-22
                                  (FRE 403); Character
                                  Evidence / Crimes, Wrongs,
                                  or Other Acts (FRE 404)


                                       Army Interrogator C
         The United States designates the testimony at 15:2-4.
    Designated testimony          Objections                         Counter-designations
    22:10-23:16                   Lack of Relevance (FRE
                                  402); Waste of Time (FRE
                                  403)
    29:8-12                       Lack of Relevance (FRE
                                  402); Waste of Time (FRE
                                  403)
    34:11-13                      Lack of Relevance (FRE
                                  402); Confusing the Issues
                                  (FRE 403)
    47:1-3                        Incomplete
    47:19-48:2                    Lack of Relevance (FRE
                                  402); Waste of Time (FRE
                                  403)
    61:22-62:14                   Lack of Relevance (FRE
                                  402); Confusing the Issues
                                  (FRE 403)



                                                 5
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 6 of 23 PageID# 21163



                                 Army Interrogator E
    Designated testimony     Objections                     Counter-designations
    27:2-6                   Lack of Foundation
    33:10-14                 Lack of Relevance (FRE
                             402); Waste of Time (FRE
                             403)
    34:2-17                  Lack of Relevance (FRE
                             402); Waste of Time (FRE
                             403)
    40:9-19                  Lack of Relevance (FRE
                             402); Confusing the Issues
                             (FRE 403)
    60:10-15                 Incomplete
    76:10-78:7               Lack of Relevance (FRE         If this testimony is admitted,
                             402); Unfairly Prejudicial,    179:4-182:22
                             Confusing the Issues (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    78:13-16                 Lack of Relevance (FRE         If this testimony is admitted,
                             402); Unfairly Prejudicial,    179:4-182:22
                             Confusing the Issues (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    82:19-85:5               Lack of Relevance (FRE         If this testimony is admitted,
                             402); Unfairly Prejudicial,    179:4-182:22
                             Confusing the Issues (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    128:11-19                Lack of Relevance (FRE         If this testimony is admitted,
                             402); Unfairly Prejudicial,    179:4-182:22
                             Confusing the Issues,
                             Misleading (FRE 403);
                             Character Evidence / Crimes,
                             Wrongs, or Other Acts (FRE
                             404)
    129:7-10                 Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading (FRE 403);
                             Character Evidence / Crimes,
                             Wrongs, or Other Acts (FRE
                             404)



                                          6
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 7 of 23 PageID# 21164



    159:7-161:10                    Lack of Personal Knowledge
                                    (FRE 602) (see 159:18-
                                    160:1), Lack of Foundation;
                                    Hearsay (FRE 802) (160:2-7)
    174:5-22                        Lack of Relevance (FRE
                                    402); Unfairly Prejudicial,
                                    Confusing the Issues (FRE
                                    403); Character Evidence /
                                    Crimes, Wrongs, or Other
                                    Acts (FRE 404); Hearsay
                                    (FRE 802) (174:12-19)
    176:18-177:17                   Lack of Relevance (FRE
                                    402); Unfairly Prejudicial,
                                    Confusing the Issues (FRE
                                    403); Character Evidence /
                                    Crimes, Wrongs, or Other
                                    Acts (FRE 404); Hearsay
                                    (FRE 802) (176:18-177:13)
    185:3-186:20                    Lack of Relevance (FRE
                                    402); Unfairly Prejudicial,
                                    Confusing the Issues (FRE
                                    403); Character Evidence /
                                    Crimes, Wrongs, or Other
                                    Acts (FRE 404)
    186:22-187:3                    Lack of Relevance (FRE
                                    402); Confusing the Issues
                                    (FRE 403)


                                        Army Interrogator F
          The United States designates the testimony at 17:17-18, 17:20, 60:16-61:1, 80:8-81:2,
   89:9-11, 94:5-13, 124:8-11, 126:2-21, and 130:2-5.
    Designated testimony            Objections                      Counter-designations
    30:1-11                         Lack of Relevance (FRE
                                    402); Unfairly Prejudicial,
                                    Confusing the Issues (FRE
                                    403); Character Evidence /
                                    Crimes, Wrongs, or Other
                                    Acts (FRE 404)
    37:3-14                         Lack of Relevance (FRE
                                    402); Waste of Time (FRE
                                    403)
    81:21-82:10                     Misleading (FRE 403)            If this testimony is admitted,
                                                                    94:17-95:1, 95:5-12



                                                  7
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 8 of 23 PageID# 21165



                                        Army Interrogator H
          The United States designates the testimony at 18:9-11, 79:4-13, 80:9-81:5, 124:22-125:2,
   125:4, 128:4-7, and 155:6-13.
    Designated testimony            Objections                      Counter-designations
    21:19-20                        Incomplete
    25:5-6                          Incomplete
    29:22-31:13                     Lack of Relevance (FRE
                                    402); Waste of Time /
                                    Confusing the Issues (FRE
                                    403)
    36:13-14                        Incomplete
    107:18-108:11                   Lack of Relevance (FRE
                                    402); Unfairly Prejudicial
                                    (FRE 403);


                                         Army Interrogator I
          The United States designates the testimony at 17:20-21, 18:3-7, 68:21-69:7, 74:1-4,
   100:1-4, 118:11-16, 128:9-12, and 128:16-18.
    Designated testimony            Objections                      Counter-designations
    20:7-12, 20:18-21, 21:16-19     Character Evidence / Crimes,
                                    Wrongs, or Other Acts (FRE
                                    404); Improper Impeachment
                                    (FRE 609)
    22:9-10                         Lack of Relevance (FRE 402)
    30:5-31:2                       Lack of Relevance (FRE
                                    402); Waste of Time /
                                    Confusing the Issues (FRE
                                    403)
    51:19-52:8, 52:13-53:1          Lack of Relevance (FRE
                                    402); Waste of Time /
                                    Confusing the Issues (FRE
                                    403)
    87:7-10                         Lack of Relevance (FRE          If this testimony is admitted,
                                    402); Confusing the Issues      87:11-22
                                    /Misleading (FRE 403)
    92:22-93:2                      Lack of Relevance (FRE          If the testimony is admitted,
                                    402); Unfairly Prejudicial,     94:21-95:1, 95:4-10, 95:18-
                                    Confusing the Issues (FRE       20, 96:1
                                    403); Character Evidence /
                                    Crimes, Wrongs, or Other
                                    Acts (FRE 404)




                                                  8
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 9 of 23 PageID# 21166



    109:4-22                 Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403)
    118:17-120:5             Lack of Relevance (FRE
                             402); Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Hearsay (FRE
                             802) (119:6-120:5)
    121:6-123:1              Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Hearsay (FRE
                             802) (121:6-122:17);
                             Improper Opinion Testimony
                             (FRE 701) (122:18-123:1)
    123:14-19                Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403)
    125:17-126:3             Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Hearsay (FRE
                             802)
    140:3-11                 Hearsay (FRE 802)
    153:9-19                 Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404);
                             Improper Opinion Testimony
                             (FRE 701)
    183:14-184:8             Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404);


                                          9
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 10 of 23 PageID# 21167



                             Hearsay (FRE 802) (183:14-
                             184:3)
    185:6-13                 Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404);
                             Hearsay (FRE 802)
    187:14-188:4             Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404);
                             Hearsay (FRE 802)
    188:8-16                 Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading, Waste of Time
                             (FRE 403); Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404);
                             Hearsay (FRE 802)


                                     Interpreter K
    Designated testimony     Objections                    Counter-designations
    75:3-10                  Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    124:1-13                 Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    172:13-173:13            Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)



                                          10
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 11 of 23 PageID# 21168



                                              Interpreter M
          The United States designates the testimony at 39:7-12 and 39:17-19.
    Designated testimony             Objections                        Counter-designations
    103:4-16 (portion of             Lack of relevance (FRE 402),
    testimony designated)            Unfairly Prejudicial (FRE
                                     403), Character Evidence /
                                     Crimes, Wrongs, or Other
                                     Acts (FRE 404)


                                            William Cathcart
            The United States has no reason to believe that Mr. Cathcart would not be available to
   testify live at trial. To the extent that he is, unbeknownst to the United States, not available to
   testify live, the United States designates the testimony at 51:3-51:18, 73:18-20, 77:1-15, 94:10-
   19, 95:4-6, 99:4-7, 110:16-20, 115:17-22, 162:6-11, 163:5-20, and 164:19-165:2.
    Designated testimony             Objections                        Counter-designations
    44:16-46:5                       Lack of Relevance (FRE
                                     402); Unfairly Prejudicial,
                                     Confusing the Issues (FRE
                                     403); Character Evidence /
                                     Crimes, Wrongs, or Other
                                     Acts (FRE 404)
     91:14-92:4, 92:16-93:7          Lack of Relevance (FRE
                                     402); Unfairly Prejudicial,
                                     Confusing the Issues (FRE
                                     403); Character Evidence /
                                     Crimes, Wrongs, or Other
                                     Acts (FRE 404)
    99:8-100:1                       Lack of Relevance (FRE
                                     402); Unfairly Prejudicial,
                                     Confusing the Issues,
                                     Misleading (FRE 403);
                                     Character Evidence / Crimes,
                                     Wrongs, or Other Acts (FRE
                                     404)
    107:16-108:15                    Lack of Relevance (FRE
                                     402); Confusing the Issues,
                                     Misleading (FRE 403);
                                     Character Evidence / Crimes,
                                     Wrongs, or Other Acts (FRE
                                     404)
    117:21-120:21                                                      120:22-122:1




                                                    11
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 12 of 23 PageID# 21169



    133:9-135:1              Lack of Relevance (FRE
                             402); Confusing the Issues,
                             Misleading (FRE 403)
    138:2-22                 Lack of Relevance (FRE
                             402); Confusing the Issues,
                             Misleading (FRE 403)
    142:8-147:8              Lack of Relevance (FRE
                             402); Unfairly Prejudicial,
                             Confusing the Issues,
                             Misleading (FRE 403);
                             Character Evidence / Crimes,
                             Wrongs, or Other Acts (FRE
                             404); Hearsay (FRE 802)
                             (142:8-144:3, 144:18-19)
    159:18-160:1                                            160:6-10


                                   Ivan Frederick, II
    Designated testimony     Objections                     Counter-designations
    40:2-48:24               Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Hearsay (FRE
                             802)
    52:22-65:21              Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Hearsay (FRE
                             802), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    67:6-73:2                Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Hearsay (FRE
                             802), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    84:6-85:8                Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    85:21-94:16              Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Hearsay (FRE
                             802), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)


                                          12
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 13 of 23 PageID# 21170



    98:18-99:2               Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    102:13-110:5             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Hearsay (FRE
                             802), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    115:12-126:8             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Hearsay (FRE
                             802), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    126:20-127:3             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    127:14-138:4             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404),
                             Hearsay (FRE 802)
    142:14-146:12            Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404),
                             Hearsay (FRE 802)
    158:20-159:15            Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404),
                             Hearsay (FRE 802)
    164:19-165:4             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)



                                         13
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 14 of 23 PageID# 21171



    165:19-171:6             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404),
                             Hearsay (FRE 802)
    172:15-173:12            Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    173:20-25                Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    174:21                   Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    174:25-175:20            Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    176:22-178:10            Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    180:13-181:8             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    181:20-182:6             Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    199:14-24                Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)


                                         14
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 15 of 23 PageID# 21172




                                    Charles Graner
    Designated testimony     Objections                     Counter-designations
    38:23-43:7               Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Hearsay (FRE
                             802), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)


                                Megan Ambuhl Graner
    Designated testimony     Objections                     Counter-designations
    25:17-19                 Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    26:11-27:11              Hearsay (FRE 802)
    36:7-21                  Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403)
    37:12-21                 Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403),
    46:4-8                   Lack Of Relevance (FRE
                             402)
    46:13-17                 Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)


                                   Sabrina Harman
    Designated testimony     Objections                     Counter-designations
    22:12-24:9               Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    24:17-28:6               Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), hearsay (FRE 802),


                                          15
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 16 of 23 PageID# 21173



                             Character Evidence / Crimes,
                             Wrongs, or Other Acts (FRE
                             404)
    28:17-29:4               Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    32:5-33:3                Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    35:6-37:11               Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    41:17-43:9               Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)


                                  Warren Hernandez
    Designated testimony     Objections                     Counter-designations
    19:17-21:23              Hearsay (FRE 802)
    24:22-25:25              Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), hearsay (FRE 802),
                             Character Evidence / Crimes,
                             Wrongs, or Other Acts (FRE
                             404)
    36:16-37:10              Lack of relevance (FRE 402),
                             Unfairly Prejudicial (FRE
                             403), hearsay (FRE 802),


                                   Carolyn Holmes
    Designated testimony     Objections                     Counter-designations
    60:9-61:18               Hearsay (FRE 802)




                                          16
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 17 of 23 PageID# 21174



                                              Hydrue Joyner
    Designated testimony              Objections                       Counter-designations
    61:12-63:16                       Lack of relevance (FRE 402),
                                      Unfairly Prejudicial (FRE
                                      403), hearsay (FRE 802)


                                   Arnold D. Morse (CACI 30(b)(6))
           The United States believes that Mr. Morse is available to testify live at trial. To the
   extent that he is, unbeknownst to the United States, not available to testify live, the United States
   designates the testimony at 51:17-52:7, 53:2-55:8, 56:3-25, 125:10-126:24, 158:4-160:13,
   162:13-163:6, 169:15-170:9, 202:8-203:2, 203:10-16, 204:16-205:19, and 208:4-25.
    Designated testimony      Objections                               Counter-designations
    75:22-76:15               Hearsay (FRE 802)
    76:24-77:4                Hearsay (FRE 802)
    94:9-96:8                 Lack of Relevance (FRE 402);
                              Unfairly Prejudicial, Confusing the
                              Issues, Misleading, Waste of Time
                              (FRE 403); Character Evidence /
                              Crimes, Wrongs, or Other Acts
                              (FRE 404); Hearsay (FRE 802)
    100:5-108:21              Lack of Relevance (FRE 402);
                              Unfairly Prejudicial, Confusing the
                              Issues, Misleading, Waste of Time
                              (FRE 403); Character Evidence /
                              Crimes, Wrongs, or Other Acts
                              (FRE 404); Hearsay (FRE 802)
    110:9-14                  Lack of Relevance (FRE 402);
                              Unfairly Prejudicial, Confusing the
                              Issues, Misleading, Waste of Time
                              (FRE 403); Character Evidence /
                              Crimes, Wrongs, or Other Acts
                              (FRE 404)
    111:15-112:9              Lack of Relevance (FRE 402);
                              Unfairly Prejudicial, Confusing the
                              Issues, Misleading, Waste of Time
                              (FRE 403); Character Evidence /
                              Crimes, Wrongs, or Other Acts
                              (FRE 404)
                              Lack of Relevance (FRE 402);
                              Unfairly Prejudicial, Confusing the
                              Issues, Misleading, Waste of Time
                              (FRE 403); Character Evidence /



                                                    17
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 18 of 23 PageID# 21175



                              Crimes, Wrongs, or Other Acts
                              (FRE 404)
       165:24-166:8           Misleading (FRE 403)
       197:14-198:24          Lack of Relevance (FRE 402);
                              Unfairly Prejudicial, Confusing the
                              Issues, Misleading, Waste of Time
                              (FRE 403); Character Evidence /
                              Crimes, Wrongs, or Other Acts
                              (FRE 404); Hearsay (FRE 802)


                                             Charles Mudd
       Designated testimony          Objections                      Counter-designations
       101:5-24                      Subsequent remedial measure
                                     (FRE 407)
       117:24-118:19                 Subsequent remedial measure
                                     (FRE 407)


                                             Torin Nelson
       Designated testimony          Objections                      Counter-designations
       22:7-203                      Incomplete                      If this testimony is allowed,
                                                                     22:21-23:2
       32:23-35:23                   Lack Of Relevance (FRE
                                     402), Unfairly Prejudicial
                                     (FRE 403), Hearsay (FRE
                                     802), Character Evidence /
                                     Crimes, Wrongs, or Other
                                     Acts (FRE 404)
       37:9-24                       Lack Of Relevance (FRE
                                     402), Unfairly Prejudicial
                                     (FRE 403), Character
                                     Evidence / Crimes, Wrongs,
                                     or Other Acts (FRE 404)
       41:4-43:21                    Lack Of Relevance (FRE
                                     402), Unfairly Prejudicial
                                     (FRE 403), Hearsay (FRE
                                     802), Character Evidence /
                                     Crimes, Wrongs, or Other
                                     Acts (FRE 404)
       46:15-47:15                   Lack Of Relevance (FRE
                                     402), Unfairly Prejudicial

   3
           Plaintiffs designated “22:?-20.” (See Doc. 972 at 10.) By email, Plaintiffs’ counsel
   clarified that Plaintiffs intended to designate 22:7-20.


                                                  18
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 19 of 23 PageID# 21176



                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    54:7-57:25               Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    58:1-60:10               Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)
    69:14-72:3               Lack Of Relevance (FRE
                             402), Unfairly Prejudicial
                             (FRE 403), Character
                             Evidence / Crimes, Wrongs,
                             or Other Acts (FRE 404)


                           Major General Antonio M. Taguba
    Designated testimony     Objections                   Counter-designations
    27:20-28:6               Lack of Foundation (FRE
                             602)
    51:18-51:22              Lack of Foundation (FRE
                             602)
    56:2-56:22               Hearsay (FRE 802);
                             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602)
    70:1-71:10               Hearsay (FRE 802);
                             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602)
    75:3-76:7                Hearsay (FRE 802);
                             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602)
    98:4-98:14               Lack of Foundation (FRE
                             602)
                             Hearsay (FRE 802)




                                         19
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 20 of 23 PageID# 21177



    110:20-112:15            Lack of Relevance (FRE
                             402); Unfairly Prejudicial
                             (FRE 403)
    124:16-124:22            Lack of Foundation (FRE
                             602)
    130:16-130:20            Hearsay (FRE 802);
                             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602)
    130:21-131:6             Lack of Foundation (FRE
                             602);
                             Confusing the Issues (FRE
                             403)
    131:17-132:17            Lack of Foundation (FRE
                             602)
    135:2-135:15             Hearsay (FRE 802);
                             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602)
    136:13-137:2             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602)
    138:16-139:9             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602);
                             Hearsay (FRE 802);
                             Unfairly Prejudicial (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    139:16-139:21            Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602);
                             Unfairly Prejudicial (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    140:1-140:6              Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602);


                                         20
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 21 of 23 PageID# 21178



                             Unfairly Prejudicial (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    140:13-141:6             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602);
                             Unfairly Prejudicial (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    141:14-148:16            Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602);
                             Unfairly Prejudicial (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    153:10-153:17            Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602);
                             Unfairly Prejudicial (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    153:22-154:9             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602);
                             Unfairly Prejudicial (FRE
                             403); Character Evidence /
                             Crimes, Wrongs, or Other
                             Acts (FRE 404)
    154:20-155:11            Hearsay (FRE 802);
                             Lack of Foundation (FRE
                             602);
                             Lack of Personal Knowledge
                             (FRE 602)




                                         21
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 22 of 23 PageID# 21179




     Dated: November 23, 2018            Respectfully submitted,

                                        G. ZACHARY TERWILLIGER
                                        United States Attorney

                                        JOSEPH H. HUNT
                                        Assistant Attorney General, Civil Division

                                        JAMES G. TOUHEY, JR.
                                        Director, Torts Branch

                                        ANTHONY J. COPPOLINO
                                        Deputy Director, Federal Programs Branch

                                        RUPERT M. MITSCH
                                        Assistant Director, Torts Branch

                                        ADAM G. KIRSCHNER
                                        ERIC J. SOSKIN
                                        Senior Trial Counsel, Federal Programs Branch

                                        /s/ Daniel D. Mauler
                                        ELLIOTT M. DAVIS
                                        PAUL STERN
                                        JOCELYN KRIEGER
                                        DANIEL D. MAULER
                                        Trial Attorneys, Civil Division
                                        United States Department of Justice
                                        1100 L Street, NW
                                        Washington, DC 20005
                                        Tel:      (202) 616-0773
                                        Fax:      (202) 616-8470
                                        Email: dan.mauler@usdoj.gov

                                         LAUREN A. WETZLER
                                         Chief, Civil Division
                                         Assistant United States Attorney
                                         United States Attorney’s Office

                                        Counsel for the United States of America




                                        22
Case 1:08-cv-00827-LMB-JFA Document 1005 Filed 11/23/18 Page 23 of 23 PageID# 21180



                                  CERTIFICATE OF SERVICE

          I certify that on November 23, 2018, I electronically filed the foregoing with the Clerk of

   Court using the CM/ECF system, which sent a notification of such filing (NEF) to the following

   counsel of record:

          John Kenneth Zwerling
          The Law Offices of John Kenneth Zwerling, P.C.
          114 North Alfred Street
          Alexandria, VA 22314
          jz@zwerling.com

          John F. O’Connor
          Steptoe & Johnson LLP
          1330 Connecticut Ave., N.W.
          Washington, DC 20036
          joconnor@steptoe.com

          William D. Dolan, III
          Law Offices of William D. Dolan, III, PC
          8270 Greensboro Drive, Suite 700
          Tysons Corner, VA 22102
          wdolan@dolanlaw.net


                                                                 /s/
                                                       DANIEL D. MAULER
                                                       Trial Attorney, Civil Division
                                                       United States Department of Justice
                                                       1100 L Street, NW
                                                       Washington, DC 20005
                                                       Tel:      (202) 616-0773
                                                       Fax:      (202) 616-8470
                                                       Email: dan.mauler@usdoj.gov




                                                  23
